Title: General Orders, 2 April 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Friday April 2nd 1779.
Parole Ilchester—C. Signs Ilmen—India—


William Nelnet a Corporal now in Captain Mott’s company of Colonel Lamb’s Regiment of Artillery is claimed by the 11th Pennsylvania Regiment—Two subalterns from each of said regiments, a Captain from the latter to preside, will meet next tuesday 11 ôClock at the Orderly-Office to inquire into the claim and report to which of right he belongs.
The General Court Martial whereof Coll Butler was appointed President to meet tomorrow morning ten oClock.
Colonel Butler having obtained leave of absence Lieutenant Colonel Harmar will preside in his room; Major Lee to attend as an additional member.
The Court Martial appointed to try Colonel Ogden charged with—1st—Neglect of duty in general—2nd—Repeated frauds against the Public and also the officers and soldiers under his command. 3rd— Cowardice—4th—Gaming, have declared it their opinion, “That he is not guilty of the 1st charge, that he is not guilty of the second, and are unanimously of opinion that he is not guilty of the 3rd charge & have unanimously acquitted him with honor.”
“They are unanimously of opinion that he is guilty of the 4th charge, being a breach of the Commander in Chief’s orders dated the 8th of January 1778—and have sentenced him to be severely reprimanded in general orders.”
The General approves the sentence of the Court and it gives him pleasure to find that Colonel Ogden of whom he always entertained a high opinion has been acquitted of the three first charges exhibited against him; He also would have been happy if there had been no circumstances to justify the fourth and last; but he is under the painful necessity of observing—that there are circumstances, and such too as most fully authorize the sentence of the Court. The General is sorry that a Gentleman at the head of a Regiment who both in practice and precept ought to shew the most pointed attention and adherence to all orders, to influence and determine the conduct of those, acting in subordinate stations to him, should be among the first to break them.
The officer who acts thus, countenances a relaxation of discipline and the introduction of disorder, and cannot prevent, much less punish, offences in others which he himself commits.
All General Orders are in force ’till they are set aside or altered by subsequent ones issuing from proper authority or ’till the occasion ceases which produced them—Coll Ogden knows this and he must have known also that the particular order which was the subject of the Court Martials’ consideration of the 4th charge against him, remained unalter’d and the infraction of it is more censurable, if possible, than that of any other, inasmuch as the order was intended to prevent the most pernicious Vice that can obtain in an Army, the vice of gaming!
